DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purpose of this examination, “the control device controls the linear driver and the rotary driver so that” will be interpreted as the control device is physically programmed so that it performs the required steps.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “a first member and a second member” and “a to-be-joined part of the to-be-joined object”.  It is unclear if the first and second member are the to-be-joined 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12, and 14-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Gendo (JP 2008-073694 A).
Regarding claim 1, Gendo discloses:
A friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis [0031]; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; 
a linear driver [motor (5)] configured to reciprocate the tool along the axis; and 
a control device [control panel, not shown; 0031-0032], 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member, and the second member is made of steel [note the members are material worked upon], and 
[0031] so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point [heated to the A3 point; 0039-0040 and figure 3b]; 
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the desired depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point]; and 
 (C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained at or above the Al transformation point and the tool is rotated [abstract and figure 3d].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as the claimed members.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Gendo discloses:
[0039].
Regarding claim 3, Gendo discloses:
wherein, during (B), the control device controls the linear driver and the rotary driver so that the temperature of the to-be-joined part becomes at or above an A3 transformation point [A3 is reached/determined when the tool has plunged to the desired depth as noted above].
Regarding claims 5-7 and 13-16, these claims are drawn to material worked upon and addressed above.
Regarding claim 8, Gendo discloses:
further comprising a temperature detector [temperature sensor (9); 0032] configured to detect the temperature of the to-be-joined part, wherein the control device determines whether the temperature of the to-be-joined part is at or above the Al transformation point based on the temperature detected by the temperature detector [abstract, 0032, 0040].
Regarding claim 10, Gendo discloses:
A method of operating a friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, the apparatus comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; and 
a linear driver [motor (5)] configured to reciprocate the tool along the axis, 
[0054], and the second member is made of steel [0054], 
the method comprising the steps of: 
operating the linear driver and the rotary driver so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point [heated to the A3 point; 0039-0040 and figure 3b]; 
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point]; and 
(C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained at or above the Al transformation point and the tool is rotated [abstract and figure 3d].
Regarding claim 11, Gendo discloses:
wherein, during (A), the linear driver and the rotary driver are operated so that the temperature of the to-be-joined part becomes at or above an A3 transformation point [0039].
Regarding claim 12, Gendo discloses:
[A3 is reached/determined when the tool has plunged to the desired depth as noted above].
Regarding claim 17, Gendo discloses:
wherein the friction welding apparatus further comprises a temperature detector [temperature sensor (9); 0032] configured to detect the temperature of the to-be-joined part, and wherein, during (A) to (C), the linear driver and the rotary driver are operated so that the temperature detected by the temperature detector becomes at or above the Al transformation point [abstract, 0032, 0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gendo (JP 2008-073694 A).  Note that claims 1-3, 5-8, 10-12, and 14-17 are being alternatively rejected should the applicant prove that Gendo does not disclose all of the limitations of these claims. 
Regarding claim 1, Gendo teaches:
[bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis [0031]; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; 
a linear driver [motor (5)] configured to reciprocate the tool along the axis; and 
a control device [control panel, not shown; 0031-0032], 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member, and the second member is made of steel [note the members are material worked upon], and 
wherein the control device controls the linear driver and the rotary driver [0031] so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point [heated to the A3 point; 0039-0040 and figure 3b]; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point].
Gendo does not teach: 

While Gendo does teach the desire to not form martensite by cooling from below the A1 line; 0044, he also teaches that cooling from the A3 line or above forms martensite; 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control panel maintain the temperature of the joint at or above the A3 line when withdrawing the tool in order to form martensite, to reduce the time of the weld, or to produce a desired cooling rate.  Additionally, should the applicant successfully prove that the control panel is not controlling every aspect of the process it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so in order to automate the process.  
Regarding claims 2-4, Gendo teaches or as noted above is obvious:
wherein, during (A), (B), or (C), the control device controls the linear driver and the rotary driver so that the temperature of the to-be-joined part becomes/is maintained at or above an A3 transformation point.
Regarding claims 5-7 and 14-16, these claims are drawn to material worked upon and addressed above.
Regarding claim 8, Gendo teaches or as noted above is obvious:
further comprising a temperature detector [temperature sensor (9); 0032] configured to detect the temperature of the to-be-joined part, wherein the control device determines whether the temperature of the to-be-joined part is at or above the Al transformation point based on the temperature detected by the temperature detector [0032, 0040].
Regarding claim 10, Gendo teaches:
A method of operating a friction welding apparatus [bonding gun (1); 0031 and figure 1] configured to join a to-be-joined object having a first member [member (W1); figure 3] and a second member [member (W2)] by softening with frictional heat, the apparatus comprising: 
a tool [rotating tool (7)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis; 
a rotary driver [motor (6)] configured to rotate the tool about the axis; and 
a linear driver [motor (5)] configured to reciprocate the tool along the axis, 
wherein the first member is disposed opposing to the tool and is made of a different type of material from the second member [0054], and the second member is made of steel [0054], 
the method comprising the steps of: 
operating the linear driver and the rotary driver so that:
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point [heated to the A3 point; 0039-0040 and figure 3b]; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member [the depth of the tool does not change between figures 3b and 3c also the sticking is inherent since the A3 point is above the A1 point].
Gendo does not teach:
[abstract and figure 3d].
While Gendo does teach the desire to not form martensite by cooling from below the A1 line; 0044, he also teaches that cooling from the A3 line or above forms martensite; 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control panel maintain the temperature of the joint at or above the A3 line when withdrawing the tool in order to form martensite, to reduce the time of the weld, or to produce a desired cooling rate.  Additionally, should the applicant successfully prove that the control panel is not controlling every aspect of the process it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so in order to automate the process.  
Regarding claims 11-13, Gendo teaches or as noted above is obvious:
wherein, during (A), (B), or (C), the linear driver and the rotary driver are operated so that the temperature of the to-be-joined part becomes at or above an A3 transformation point [0039].
Regarding claim 17, Gendo teaches as noted above is obvious:  
wherein the friction welding apparatus further comprises a temperature detector [temperature sensor (9)] configured to detect the temperature of the to-be-joined part [0032, 0040], and wherein, 
[abstract, 0032, 0040].
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gendo (JP 2008-073694 A) as applied to claim 1 above, and in further view of Li et al. (US 2009/0255980 A1). 
Regarding claims 9 and 18, Gendo teaches:
a correlation between the temperature of the to-be-joined part, and a pressing force and a rotational speed of the tool [0050].
Gendo does not teach 
a storage device storing first data indicative of the correlation; and 
wherein, during (A) to (C), the linear driver and the rotary driver are operated based on the first data.
Li teaches comparing monitored welding parameters to desired welding parameters, which are stored in the controller, in order to control the welding process; 0037, figures 4, 5, and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the feedback loop concept of Li into Gendo in order to control quality.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to operate off of stored parameters at any point during the process as long as the produced result is within the desired range, minus any unexpected results.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735